DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  Applicant has amended claims 17 and 19 to include that the heating of tissue step from independent claims 15 and 18 causes thermocoagulation, however, the language of claim 17 and 19 appear to be incomplete by ending the limitation with “same”. It is suggested to refer to the cellular tissue claimed in independent claim 18 as the tissue being thermocoagulated. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igaki (US 7,652,228).
Regarding claim 18, Igaki discloses the method of applying heat to a target area, comprising the steps of: a. providing a canister having an exothermic chemical situated therein, said canister formed of a heat conductive material, said canister having associated therewith an application tip formed to thermally engage a cellular tissue of a patient (view figure 3, the canister is considered to be a container holding material, in this case the canister is holder 3 which contains a heat generating sheet of oxidizable metal; column 7, line 65-colimn 8, line 47; the tip is considered to be the top of the material facing the target area);  b. providing an extension to facilitate placement of said application tip so as to provide heat to said cellular tissue (the extension is considered to be the attachment belt which facilitates placement of the device); c. providing a pre-measured amount of catalyst fluid to said container (aqueous solution; column 7, lines 9-46); d. utilizing said catalyst fluid to react with said exothermic chemical to heat said application tip of said canister, providing a heated application tip (column 11, lines 9-36); e. positioning said heated application tip to engage said cellular tissue with said extension, so as to heat said cellular tissue (placing the device in the belt/extension and fastening to the body is considered to be providing a positioning and engaging step and when placed in contact with the body is considered to be heating cellular tissue).
Regarding claim 20, Igaki discloses the method of Claim 18, wherein in step "a" said canister has an opening having an edge and a fluid permeable membrane associated therewith, and said membrane is spaced from said edge so as to provide a volume to receive said pre-measured catalyst fluid therein for activation of said exothermic material (column 7, line 65-colimn 8, line 4).
Regarding claim 22, Igaki discloses the method of Claim 18, wherein in step "a" said canister has formed therein first membrane, and in step "c" said first membrane is utilized to separate said pre-measured catalyst fluid from said exothermic material (view figure 3; column 7, line 65-colimn 8, line 47).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki (US 7,652,228) in view of Brannan (US 2012/0046656).
Regarding claim 19, Igaki discloses the method of claim 18, but fails to disclose wherein step “e” said heated application tip heats said cellular tissue so as to thermocoagulate same. However, Brannan discloses an ablation device which uses thermal energy to heat ablate and/or coagulate without the use of electromagnetic radiation [Para 0082]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the heating device of Igaki utilize the teachings of Brannan in order to provide ablative thermal heat without the use of electromagnetic radiation may enhance device portability and location independence, and may help to facilitate improved patient accessibility to hyperthermic treatments.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igaki (US 7,652,228) in view of Sato (US 4,282,005).
Regarding claim 23, Igaki discloses the method of Claim 22, but fails to disclose wherein step "d" further comprises the step "dl" of rupturing said first membrane to facilitate the flow of said catalyst fluid to said exothermic material, initiating said exothermic reaction.  However, Sato discloses a body warmer for heating by exothermic heat by mixing an exothermic material with a catalyst fluid by rupturing a first membrane to allow for mixing and enabling the reaction (column 3, lines 26-48). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the body warmer of Sato be used in the belt of Igaki. Doing so allows for a gradual heat of the human body without using potentially toxic materials (see background information of Sato).

Conditionally Allowable Subject Matter
Claims 21, and 24-27 (claims 25-27 are objected due to their dependency on claim 24 and are not separately objected to) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While the use of exothermic reactions type devices is known in the art to treat various ailments. Having a method step which specifically denotes its shape and use within the cervix is novel. Additionally, the extra steps of dipping into a catalyst fluid and having the extension from a tip area penetrating a membrane are not found in the prior art. The cited references alone or in combination fail disclose the cited method steps and one of ordinary skill would not create the claimed treatment method in the claimed arrangement without the motivation provided by the applicant.

Response to Arguments
Applicants have responded to the Non-Final rejection dated 02/16/2022 in the reply dated 03/31/2022. Applicant has incorporated allowable subject matter and corrected the 112 rejections for independent claim 15. Claims 15 and 17 are allowable. Applicant has amended claim 18 into a new independent claim. As discussed above, Igaki discloses the limitations of claim 18 and a rejection has been issued. The previously indicated allowable subject matter including limitations directed towards specific treatment of the cervix (as found in new claim 15, previously 17) as well as the specifics that surround the extra steps of dipping into a catalyst fluid and having the extension from a tip area penetrating a membrane disclosed in claims 21 and 24. Applicant has not provided specific arguments with regards to independent claim 18 and how it differentiates itself over the issued prior art Igaki. Incorporating the limitations found in the indicated allowable dependent claims would further define the method of claim 18 over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/          Examiner, Art Unit 3794

/MICHAEL F PEFFLEY/          Primary Examiner, Art Unit 3794